PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re Patent No.:  8,265,707
Issue Date:  September 11, 2012
Application No.:  13/118,713
Filed:  May 31, 2011
Attorney Docket No.: UBIQ-9C1_CELLULARMULTI  

:                      PETITION DECISION     
:
:
 







This is a decision on the petition under 37 CFR 1.378(b), filed August 31, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 7 ½ year maintenance fee by September 11, 2020.  However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Scott C. Harris, appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts. 
 
Telephone inquiries should be directed to Dale Hall at (571) 272-3586.



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist 
Office of Petitions